Exhibit 10.1

Terms and Conditions of

Success Equity Award (CEO performance based RSUs)

 

1.

Award Subject to Plan:

This Success Equity Award is granted to Paul S. Otellini (the “Executive”) under
and subject to Section 8 of the Intel Corporation 2006 Equity Incentive Plan
(the “Plan”). Capitalized terms not defined herein shall have the meaning set
forth in the Plan.

 

2.

Date of Vesting of Success Equity Award and Conversion into Common Stock:

The Success Equity Award shall vest and convert into shares of Intel stock upon
certification by the Compensation Committee of the Board (the “Committee”)
following the end of the Performance Period.

 

3.

Conversion Rate:

The Success Equity Award is an award of 75,000 performance based RSUs, which
vest and convert into a number of shares of Intel shall stock, pursuant to the
following table, based upon the performance level certified by the Committee:

 

          Performance Rating    Number of Shares from 75,000 RSUs  

Outstanding

   150,000  

Exceeds Expectations

   112,500  

Successful

   75,000  

Below Expectations

   0

 

4.

Performance Period:

The Performance Period shall be the 2012 fiscal year.

 

5.

Success Equity Performance Criteria:

The Compensation Committee shall determine the Performance Rating, pursuant to
the Executive’s achievement of strategic, leadership, and organizational
objectives established by the Committee and such other criteria as the Committee
deems appropriate for the Performance Period.

 

6.

Transferability of RSUs:

The RSUs are not transferable.

 

7.

Transferability of Shares from Converted RSUs:

Upon vesting, the net number of shares earned and converted under the Success
Equity Award, after withholding by the Corporation of a sufficient number of
shares with a fair market value equal to the amount of any required withholding
tax obligation related to the Success Equity Award, shall be delivered to the
Executive provided however that one-half of the net shares delivered shall not
be transferable (or otherwise subject to any hypothecation) until the first
anniversary of the Executive’s retirement or other termination of employment and
the other half of the shares delivered shall not be transferable (or otherwise
subject to any hypothecation) until the second anniversary of the Executive’s
retirement or other termination of employment.

 

8.

Dividends and Dividend Equivalent Rights:

No dividends or dividend equivalent rights shall be earned or payable with
respect to the RSUs or the shares subject thereto prior to the issuance of
shares, if any, pursuant to this award.